YUM! BRANDS THIRD COUNTRY NATIONAL RETIREMENT PLAN Effective as of January 1, 2009 ARTICLE I – FOREWORD 1 ARTICLE II – DEFINITIONS 2 2.01 ALLOCATION DATE: 2 2.02 AUTHORIZED LEAVE OF ABSENCE: 2 2.03 BASE COMPENSATION: 2 2.04 BENEFICIARY: 2 2.05 BONUS COMPENSATION: 3 2.06 BREAK IN SERVICE PAYMENT ELECTION: 3 2.07 CHANGE IN CONTROL: 3 2.08 CODE: 5 2.09 COMPANY: 5 2.10 DISABILITY: 5 2.11 DISABILITY BENEFITS: 6 2.12 DISABILITY LEAVE OF ABSENCE: 6 2.13 DISABILITY PAYMENT ELECTION: 6 2.14 EARNINGS CREDIT: 6 2.15 EARNINGS RATE: 6 2.16 EMPLOYER: 7 2.17 EMPLOYER CREDIT / EMPLOYER CREDIT PERCENTAGE: 7 2.18 ERISA: 7 2.19 EXECUTIVE / ELIGIBLE EXECUTIVE: 7 2.21 KEY EMPLOYEE: 8 2.22 TCN ACCOUNT: 10 2.23 TCN BENEFIT: 10 2.24 ONE-YEAR BREAK IN SERVICE: 10 2.25 PARTICIPANT: 10 2.26 PLAN: 10 2.27 PLAN ADMINISTRATOR: 10 2.28 PLAN YEAR: 11 2.29 RETIREMENT: 11 2.30 SECTION 409A: 11 2.31 SEPARATION FROM SERVICE: 11 2.32 SPOUSE: 11 2.33 TERMINATION DATE: 11 2.34 VALUATION DATE: 11 2.35 VESTING SCHEDULE: 12 2.36 VESTED TCN ACCOUNT: 12 2.37 YEAR OF PARTICIPATION: 12 2.38 YEAR OF SERVICE: 12 2.39 YUM! ORGANIZATION: 13 ARTICLE III – PARTICIPATION 14 3.01 ELIGIBILITY TO PARTICIPATE. 14 3.02 INCEPTION OF PARTICIPATION. 15 i 3.03 TERMINATION OF PARTICIPATION. 15 3.04 BREAK IN SERVICE. 16 ARTICLE IV – ELECTIONS 18 4.01 BENEFICIARIES. 18 4.02 DEFERRAL OF PAYMENT WHILE RECEIVING DISABILITY BENEFITS. 18 4.03 BREAK IN SERVICE DEFERRAL OF PAYMENT. 19 ARTICLE V – PARTICIPANT TCN BENEFITS 21 5.01 CREDITS TO A PARTICIPANT’S TCN ACCOUNT. 21 5.02 VESTING SCHEDULE. 23 5.03 DISTRIBUTION OF A PARTICIPANT’S VESTED TCN ACCOUNT. 24 5.04 VALUATION. 26 5.05 PAYMENT OF TAXES AND TCN ACCOUNT REDUCTION. 26 ARTICLE VI – PLAN ADMINISTRATION 28 6.01 PLAN ADMINISTRATOR. 28 6.02 POWERS OF THE PLAN ADMINISTRATOR. 28 6.03 COMPENSATION, INDEMNITY AND LIABILITY. 29 6.04 TAXES. 29 6.05 RECORDS AND REPORTS. 29 6.06 RULES AND PROCEDURES. 30 6.07 APPLICATIONS AND FORMS. 30 6.08 CONFORMANCE WITH SECTION 409A. 30 ARTICLE VII – CLAIMS PROCEDURES 31 7.01 CLAIMS FOR BENEFITS. 31 7.02 APPEALS. 31 7.03 SPECIAL CLAIMS PROCEDURES FOR DISABILITY DETERMINATIONS. 31 7.04 EXHAUSTION OF CLAIMS PROCEDURES. 32 7.05 LIMITATIONS ON ACTIONS. 33 ARTICLE VIII – AMENDMENT AND TERMINATION 35 8.01 AMENDMENT TO THE PLAN. 35 8.02 TERMINATION OF THE PLAN. 35 ARTICLE IX – MISCELLANEOUS 37 9.01 LIMITATION ON PARTICIPANT RIGHTS. 37 9.02 UNFUNDED OBLIGATION OF INDIVIDUAL EMPLOYER. 37 9.03 OTHER BENEFIT PLANS. 37 9.04 RECEIPT OR RELEASE. 37 9.05 GOVERNING LAW. 38 9.06 ADOPTION OF PLAN BY RELATED EMPLOYERS. 38 9.07 RULES OF CONSTRUCTION. 38 9.08 SUCCESSORS AND ASSIGNS; NONALIENATION OF BENEFITS. 39 9.09 FACILITY OF PAYMENT. 39 ARTICLE X – SIGNATURE 40 ii ARTICLE
